Citation Nr: 1029617	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a polysubstance abuse 
disorder claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1978 to February 
1981 and from October 1983 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which denied entitlement to service connection for polysubstance 
disorder and for PTSD, claimed as due to in-service physical and 
sexual assault by her ex-husband.  A May 2010 rating decision 
awarded service connection for PTSD based on verified physical 
assault during the Veteran's first period of active service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  The Veteran was notified of the 
information needed to substantiate her claim for service 
connection for polysubstance abuse by the RO in August 2003 and 
in June 2004.  A letter from the Appeals Management Center (AMC), 
dated in August 2009 notified her of the requirements for 
substantiating her claim for service connection based on an 
already service-connected disability.

Although VA is prohibited by statute, 38 U.S.C.A. 1110, from 
paying compensation for a disability that is a result of the 
veteran's own alcohol or drug abuse, when a veteran's alcohol or 
drug abuse disability is secondary to or is caused or aggravated 
by a primary service-connected disorder, the veteran may be 
entitled to compensation.  See Allen v. Principi, 237 F.3d 1368, 
1381 (Fed. Cir. 2001). 

The Board finds that further development is needed to decide the 
claim.  First, on reviewing the claims folder, it appears that 
the RO made one attempt (in November 2009) to obtain service 
treatment records from the Veteran's first period of service.  
The RO should make another attempt to obtain those records and 
notify the Veteran and her representative of the outcome.  It is 
possible that her service treatment records for that period of 
service were co-mingled with those of her former husband, and 
that possibility should also be investigated.  Second, in March 
2004 the Veteran reported that she was receiving counseling at 
the Syracuse Vet Center.  The RO requested those records in 
February and June 2004, but did not receive the records or any 
response.  The AMC/RO should make an additional attempt to obtain 
the treatment records from the Syracuse Vet Center.

Finally, the Veteran has not been provided with a VA examination 
and opinion that specifically addresses her claim that she has a 
current polysubstance abuse disorder secondary to her service-
connected PTSD, which was awarded based on verified accounts of 
in-service physical assault.  Therefore, she should be afforded a 
VA examination and opinion to determine the etiology of any 
current polysubstance disorder.

The Board points out that while the April 2010 VA PTSD 
examination report included a minimal history of her reported 
substance abuse and the examiner indicated that he reviewed the 
entire claims file, the report failed to note or elicit from the 
Veteran information regarding her history of childhood sexual 
abuse from age five to 16, which she reported in private 
treatment records dated from May to September 2003.  Notably, 
those private records showed a diagnosis of PTSD and depression, 
as well as polysubstance dependence in early full remission, but 
contained no reports of physical assault from her first period of 
service.  In other words, the private diagnosis of PTSD appears 
to be based on a reported stressor of childhood sexual abuse.  
Also, she indicated that she began abusing substances in 1989 to 
self-medicate.

In a November 2003 VA outpatient treatment record, the Veteran 
reported that she started abusing alcohol at age 16.  She 
reported in a April 2004 VA treatment record that she was 
drinking heavily at age 18 when she entered her first period of 
military service in 1978.

However, service personnel records from both periods of service 
and service treatment records from the Veteran's second period of 
service reflect no problems related to alcohol or other drug 
abuse, including any disciplinary or performance problems.

The Veteran reported in private and VA treatment records that she 
began using cocaine in 1989 (after separation from her second 
period of service).  VA treatment records also show that she was 
involved in at least one other abusive relationship that caused a 
period of housing instability (see VA outpatient treatment record 
of February 2004)  and that she had a post-service history of 
arrests for various offenses.  The VA examiner must carefully 
review the evidence of record and obtain a comprehensive 
psychosocial history from the Veteran prior to rendering a 
medical opinion that addresses whether the Veteran's 
polysubstance abuse disorder was caused or aggravated by service-
connected PTSD.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).


Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps 
to obtain the Veteran's service treatment 
records from her first period of service, 
including an inquiry as to whether her 
records may be filed with those of her former 
husband.  If, after making reasonable 
efforts, the RO is unable to obtain the 
identified records, the RO must specifically 
indicate in a memorandum to the file all the 
attempts that were made to locate the 
records, and indicate that any further 
attempts to locate or obtain such records 
would be futile.  The RO must then notify the 
Veteran and her representative of the 
following: (a) the specific records that it 
is unable to obtain; (b) briefly explain the 
efforts it has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claim.  The Veteran 
and her representative must then be given an 
opportunity to respond.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
her for her claimed polysubstance abuse 
disorder.  Of particular interest are actual 
treatment records (rather than a treatment 
summary) from the Syracuse Vet Center and any 
VA treatment records from August 2004 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  Following receipt of any additional VA or 
private treatment records as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded an appropriate VA examination (PTSD 
or mental disorders) and opinion performed by 
a psychiatrist at a VA facility.  The purpose 
of the examination and opinion is to determine 
whether the Veteran has a current 
polysubstance abuse disorder that was caused 
or aggravated by service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  

Prior to the examination, the claims folder 
must be made available to the psychiatrist 
performing the examination for a thorough 
review of the case.  The psychiatrist should 
be provided with a complete copy of this 
remand and the accompanying instructions.  A 
notation to the effect that this thorough 
record review took place should be included in 
the report of the psychiatrist.

The psychiatrist must obtain a comprehensive 
history from the Veteran that includes her 
pre-service history of childhood sexual abuse, 
in-service physical assault, any post-service 
traumatic experiences, and a history of 
polysubstance abuse.  After reviewing the 
record and examining the Veteran, the 
psychiatrist is asked to provide a medical 
opinion as to whether it is at least as likely 
as not (50 percent probability or greater) 
that (1) any current polysubstance abuse 
disorder was caused by service-connected PTSD 
based on the verified stressor of in-service 
physical assault, and (2) that any current 
polysubstance abuse disorder was aggravated by 
service-connected PTSD.  The opinions should 
be provided based on the results of 
examination, a review of the medical and lay 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If the examiner concludes 
that he or she cannot render an opinion 
without resorting to mere speculation without 
providing a complete rationale for such a 
conclusion, the examination will be deemed 
inadequate and the case will be returned for 
an additional VA examination and opinion.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


